DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on November 9, 2021. Amendments to claims 1, 4, 8, 11, 15, and 18, cancellation of claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 have been entered. Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are pending and have been examined. Rejections under 35 U.S.C. 112 (b) are withdrawn in view of Applicant’s persuasive arguments. The publication by Tin Kam Ho titled “Random Decision Forests” published in August 1995 has not been considered by the Examiner because it is not presented in the proper format in an Information Disclosure Statement (IDS) for the Examiner to consider and sign. If the Applicants wish to place this reference on record and have it considered by the Examiner, a copy of the reference must be provided and presented along with the IDS. The statement of reasons for the indication of allowable subject matter over prior art was discussed in the last Office action mailed on August 9, 2021 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of authorizing, a transaction as initiated by the one of a first merchant and a second merchant determined to be associated with the transaction, which is considered a judicial 
 	Analysis
	Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong one: The limitations of “obtaining, with at least one processor of a transaction service provider system in a transaction processing network, prior transaction data associated with a plurality of prior transactions, wherein a first subset of the prior transactions is associated with a first merchant, wherein a second subset of the prior transactions is associated with a second merchant different than the first merchant, wherein each prior transaction of the plurality of prior transactions is associated with a same merchant location in the prior transaction data, wherein each prior transaction of the plurality of prior transactions is associated with a same merchant name in the prior transaction data, wherein the same merchant name is associated with the first merchant, and wherein a different merchant name than the same merchant name is associated with the second merchant; clustering, with the at least one processor of the transaction service provider system in the transaction processing network, the plurality of prior transactions in a plurality of groups according to merchant category groups associated with the plurality of prior transactions in the prior transaction data, wherein the first merchant is associated with at least one known merchant category group; identifying, with the at least one processor of the transaction service provider system in the transaction processing network, at least one group of the plurality of groups as an anomalous group including prior transactions he at least one processor of the transaction service provider system in the transaction processing network, the prior transactions in the anomalous group as misclassified merchant transactions; extracting, with the at least one processor of the transaction service provider system in the transaction processing network, a plurality of features associated with the plurality of prior transactions from the prior transaction data; training, with the at least one processor of the transaction service provider system in the transaction processing network, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a machine learning model to determine at least one of a prediction of whether a transaction is associated with the first merchant and a prediction of whether the transaction is associated with the second merchant, wherein training the machine learning model includes: training, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a first machine learning classifier associated with the first merchant to determine a first prediction of whether the transaction is associated with the first merchant; and training, based on the plurality of features associated with the plurality of prior transactions and the labels for the prior transactions, a second machine learning classifier associated with the second merchant to determine a second prediction of whether the transaction is associated with the second merchant; providing, with the at least one processor of the transaction service provider system in the transaction processing network, the trained machine learning model; obtaining, with the at least one processor of the transaction service provider system in the transaction processing network, during processing of the transaction in the transaction processing network, transaction data associated with the transaction; 5637260.DOCxPage 3 of 15Application No. 16/738,377extracting, with the at least one processor of the transaction service provider system in the transaction processing network, a plurality of features associated with the transaction from the transaction data; processing, with the at least one processor of the transaction service provider system in the transaction processing network, using the trained machine learning model, the plurality of features to determine the first prediction of whether the transaction is associated with the first merchant and the second prediction of whether the transaction is associated with the second merchant, wherein the first prediction includes a first probability associated with the transaction being associated with the first merchant, and wherein the second prediction includes a second probability associated with the transaction being associated with the second merchant; determining, with at least one processor of the transaction service provider system in the transaction processing network, based on the first probability and the second probability, that the transaction is associated with one of the first merchant and the second merchant; and authorizing, with the at least one processor of the transaction service provider system in the transaction processing network, the transaction as initiated by the one of the first merchant and the second merchant determined to be associated with the transaction” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers Certain of Methods of organizing human activity such as a fundamental economic practice and commercial or legal interactions. 
Authorizing a transaction based on criteria is a fundamental economic practice. Authorizing a transaction as initiated by the one of the first merchant and the second merchant determined to be associated with the transaction also involves commercial or legal interactions such as fulfilment of agreements. Hence, the steps of the claim, considered collectively as an ordered combination, fall under the abstract category of Certain of Methods of organizing human activity. That is, other than, a processor of a transaction service provider system in a transaction processing network and machine learning models, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The machine learning models are broadly interpreted to include generic software suitably programmed to perform the associated functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor of a transaction service provider system in a transaction processing network and machine learning models to perform all the steps. A plain reading of Figures 1-2, associated descriptions in at least paragraphs [0057] – [0065] and [0081] reveal that the transaction service provider system may include one or more server computers with one or more processors. The transaction processing network may be generic networks like the Internet. The processors of these computer system/ servers may be general-purpose processors suitably programmed to perform the claimed steps. The machine learning models are broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of the transaction service provider system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 8 and 15 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 4, 6, 7, 11, 13, 14, 18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 4, 11 and 18, the steps “further comprising: comparing, with the at least one processor of the transaction service provider system in the transaction processing network, at least one of the first probability and the second probability to at least one threshold probability; determining, with the at least one processor of the transaction service provider system in the transaction processing network, based on the comparison, that the 5637260.DOCxPage 4 of 15Application No. 16/738,377at least one of the first probability and the second probability fails to satisfy the at least one threshold probability; in response to determining that the at least one of the first probability and the second probability fails to satisfy the at least one threshold probability, comparing, with the at least one processor of the transaction service provider system in the transaction processing network, at least one feature of the plurality of features associated with the transaction to a first customer spend pattern associated with the first merchant and a second customer spend pattern associated with the second merchant; and determining, with the at least one processor of the transaction service provider system in the transaction processing network, based on the comparison, that the transaction is associated with the first merchant or the second merchant” under the broadest reasonable interpretation, are further refinements of mental processes and methods of organizing human activity because these steps further describe the intermediate steps of the process.  
	In claims 6, 13 and 20, the steps “wherein the plurality of features associated with the plurality of prior transactions includes at least one of: a merchant category code (MCC), a merchant name, an average transaction amount associated with a merchant name, a transaction time associated with a prior transaction, or any combination thereof” under the broadest reasonable interpretation, are further refinements of mental processes and methods of organizing human activity because these steps describe the data/information used in the steps of the process.  
	In claims 7 and 14, the step “wherein the machine learning model includes at least one random forest model” under the broadest reasonable interpretation, is a further refinement of mental processes and methods of organizing human activity because this step describes the type of machine learning model used in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 13-15 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The claims recite a method of authorizing, a transaction as initiated by the one of a first merchant and a second merchant determined to be associated with the transaction, which is considered a judicial exception because it falls under the abstract category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions as discussed in the rejection. 
Response to arguments referencing Step 2A, Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claims recites the additional elements of a processor of a transaction service provider system in a transaction processing network and machine learning models to perform all the steps. A plain reading of Figures 1-2, associated descriptions in at least paragraphs [0057] – [0065] and [0081] reveal that the transaction service provider system may include one or more server computers with one or more processors. The transaction processing network may be generic networks like the Internet. The processors of these computer system/servers may be general-purpose processors suitably programmed to perform the claimed steps. The machine learning models are broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of the transaction service provider system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
Identifying multiple merchants at the same location correctly is a business problem rooted in abstract idea. It is not a technological problem as alleged by the Applicants. The Applicants are merely using computers in their ordinary capacity to solve this business problem rooted in abstract idea. The features in the claims and those listed on page 13 of the remarks may at best be characterized as an improvement in the abstract idea of a method of authorizing, a transaction as initiated by the one of a first merchant and a second merchant determined to be associated with the transaction. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
 Response to arguments referencing Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server (along with its generic components) to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible. 
	There is nothing unconventional about the claimed transaction processing server system. A plain reading of Figures 1-2, associated descriptions in at least paragraphs [0057] – [0065] and [0081] reveal that the transaction service provider system may include one or more server computers with one or more processors. Programming the servers so that co-located training data is generated and labeled for training a pair of machine learning classifiers that are used for enabling authorization of a transaction in a transaction processing network amounts to programming a generic computer to perform certain functions. Hence, the server system in the claims comprises generic components suitably programmed to perform their respective functions. Simply programming a general-purpose server to perform certain functions does not make it a special purpose machine. In Alice also the computer system was specifically programmed to execute the specifically claimed steps. That did not make the claims in Alice patent eligible. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). There is no indication in Applicants’ Specification that any specialized hardware or other inventive computer components are required. The claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. The Examiner does not see the parallel between the Applicant’s claims and those of Bascom. Hence, Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   
	(a) Hamooni et al. (US Pub. 2020/0134627 A1) discloses a method that includes determining cuisine type classifiers based on merchant data, receiving transaction data associated with each payment transaction of a plurality of payment transactions involving a plurality of merchants and a plurality of consumers; determining, with at least one processor, a plurality of cuisine type labels based on a plurality of merchant names associated with the plurality of payment transactions or a portion of the plurality of payment transactions, wherein a cuisine type label identifies a cuisine type provided by a respective merchant of the plurality of merchants; generating a merchant cuisine type model from the transaction data to determine a cuisine type label of a merchant, the merchant cuisine type model based on the transaction data, and makes an inference based on a combination of merchant or consumer features associated with a payment transaction of the plurality of payment transactions; and automatically predicting one or more cuisine type classifications using the merchant cuisine type model based on one or more payment transactions associated with a consumer. 
	(b) Kolkowitz et al. (US Pub. 2011/0251951 A1) discloses methods, systems, appliances and/or apparatus related to identifying potential fraud associated with financial transactions are provided. An example system for identifying potentially fraudulent financial transactions may include transaction-model databases, a fraud assessment engine operably coupled to the transaction-model databases, and a reporting engine operably coupled to the fraud assessment engine. The transaction-model databases may be configured to store transaction-model data associated with a plurality of historical financial transactions. The transaction-model data may include a plurality of attribute data corresponding to a respective attribute of the historical financial transactions. The fraud assessment engine may generate a fraud assessment based (at least in part) on a comparison of current financial transaction attribute data (and/or or the values thereof) with at least a portion of the transaction-model data. The reporting engine may generate a fraud assessment report and/or a fraud alert signal based (at least in part) on the fraud assessment. 
	 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

November 15, 2021